Citation Nr: 0112158	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-04 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Waiver of recovery of overpayment of Department of Veterans 
Affairs disability pension benefits in the amount of $9,171.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to 
February 1960 and from January 1964 to March 1970.

This appeal arises from a June 1999 decision of the Committee 
on Waivers and Compromises (Committee) at the St. Petersburg, 
Florida, Regional Office (RO) that denied the veteran's 
request for a waiver of the recovery of the overpayment of 
Department of Veterans Affairs (VA) benefits in the amount of 
$9,171.
FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  The veteran was awarded VA pension benefits in February 
1997, and he was informed in the accompanying award letter 
that failure to report his total income might create an 
overpayment.  

3.  The veteran demonstrated bad faith in failing several 
times to inform VA of the income received from the Social 
Security Administration resulting in the creation of an 
overpayment in the amount of $9,171.


CONCLUSION OF LAW

The overpayment of pension benefits to the veteran in the 
amount of $9,171, was properly created and the recovery of 
the overpayment is precluded by the veteran's bad faith.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2000); 38 C.F.R. § 
1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1997, the RO awarded the veteran non-service-
connected pension benefits.  In an award letter dated that 
same month, the veteran was informed that his pension was 
based on total family income, including no social security 
benefits.  He was told to promptly notify the VA of any 
change in income and that failure to promptly notify VA may 
create an overpayment that would have to be repaid.  However, 
following the veteran's failure to submit requested income 
and expense verification forms, an audit of the veteran's 
account, and receipt of information 

from the Social Security Administration (SSA), the RO 
determined that the veteran had been overpaid in the amount 
of $9,171.  

In certain circumstances, VA may waive the recovery of 
overpayments.  Under section 5302 of title 38 of the United 
States Code, recovery of any payment or the collection of any 
indebtedness (or any interest thereon) may not be waived 
under this section if, in the Secretary's opinion, there 
exists in connection with the claim for such waiver an 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
a waiver of such recovery or the collection of such 
indebtedness (or any interest thereon).  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2000).

The following elements will be considered, any indication of 
which, if found, will preclude the granting of waiver:  (1)  
Fraud or misrepresentation of a material fact (see Sec. 
1.962(b)); (2)  Bad faith. This term generally describes 
unfair or deceptive dealing by one who seeks to gain thereby 
at another's expense. Thus, a debtor's conduct in connection 
with a debt arising from participation in  a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely  consequences, and results in a loss 
to the government; (3)  Lack of good faith. Absence of an 
honest intention to abstain from taking unfair advantage of 
the holder and/or the Government.  38 C.F.R. § 1.965 (2000).

In its June 1999 decision, the Committee found that the 
veteran had engaged in bad faith and that bad faith on the 
veteran's part precluded waiver of the recovery of the 
overpayment.

The veteran's challenge of the propriety of the creation of 
the overpayment is based on his claim that he understood that 
medical expenses could be deducted from his reportable income 
and that he was not given an opportunity to provide a list of 
his medical expenses.  

In a January 1999 letter, the veteran claimed that he had 
large medical bills for the period in question and requested 
forms to justify his expenses.  In a February 1999 letter, 
the RO instructed the veteran to complete eligibility 
verification and medical expense reports and enclosed the 
forms, explaining that the medical expenses must be 
unreimbursed and have been paid by the veteran.  In a 
February 1999 letter, the veteran claimed approximately 
$130,000 in medical expenses in 1997-1998.  He did not submit 
the forms forwarded to him by VA or evidence that he paid the 
bills.  In his February 2000 substantive appeal, the veteran 
claims to have paid over $8,000 in unreimbursed medical 
expenses and indicated that he had the proof.  The veteran 
has been provided ample opportunity to submit information 
about his medical expenses.  However, he has failed to 
complete the forms that were provided to him or to submit any 
proof that he paid the bills.  He has been given an audit of 
how the debt was created and has failed to provide any 
substantive evidence that the amount is invalid.  In light of 
this fact, the Board finds that the overpayment of VA pension 
benefits in the amount of $9,171 was properly created.

The veteran states that when he was asked to report his 
income, he did not report his income because he believed his 
benefits would be terminated eventually anyway.  Second, when 
he was asked a second time to report his income, he did not 
respond because his benefits had already been terminated, and 
he "saw no point in responding to [the] request which [he] 
assumed was sent to [him] in error."  Third, he states that 
he was unaware of VA's "policy" of terminating benefits in 
such situations from "day one."  

Upon a review of the record, the Board finds that bad faith 
on the part of the veteran in the creation of the debt 
precludes waiver.  38 U.S.C.A. § 5302(c) (barring waiver of 
recovery of overpayment where there was fraud, 
misrepresentation, or bad faith).

The veteran did not apprise VA of his income from the Social 
Security Administration even though VA had informed the 
veteran of the obligations attendant upon his receipt of VA 
pension benefits (in February 1997) and even though VA 
afforded the veteran several opportunities to provide full 
and complete income information (in July 1998 and in January 
1999).  Furthermore, he consciously chose not to respond to 
VA inquiries regarding his income and for additional 
information.  The veteran conceded that he was aware that 
benefits would be terminated at some point because of the 
receipt of Social Security Administration benefits.  In 
essence, there was bad faith on the veteran's part.  Even 
though he had been apprised of his obligations and expressed 
an awareness of those obligations, he chose not to comply 
with those obligations (that is, he did not report the Social 
Security Administration benefits either on his own or after 
inquiries from VA).  Indeed, not only was the veteran 
informed of the need to keep income information current in 
order to avoid creating an overpayment, but also the veteran 
stated that he chose not to respond to several requests 
because of his understanding that his VA benefits were to be 
terminated in any event.  Thus, the veteran made a deliberate 
choice not to provide the information requested by VA, and he 
continued to receive VA benefits until the actual date of 
termination of those benefits.  This amounts to bad faith on 
his part and precludes waiver.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), became effective.  The VCAA redefines 
VA's duty to assist and enhances the duty to notify claimants 
about information and evidence necessary to substantiate a 
claim.  The VCAA also eliminates the requirement that a claim 
be well grounded and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to claims filed on or after 
the date of enactment of the VCAA and to claims filed before 
the date of enactment that are not yet final as of the 
effective date of the VCAA.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) (where law 
changes during pendency of claim, version that is more 
favorable to claimant applies unless otherwise provided for 
by VA or Congress).

Although the VCAA was enacted after the RO's June 1999 
decision, the veteran would not be potentially prejudiced by 
a decision by the Board at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  VA has 
substantially complied with the duty to assist and the duty 
to notify provisions of the VCAA.  In February 1999, the RO 
provided the veteran with an opportunity to provide evidence 
about his income and medical expenses.  The veteran was 
provided an audit of his account, explaining how the 
overpayment was created.  In January 2000, the RO issued a 
statement of the case that summarized the applicable laws and 
regulations and discussed the evidence that the veteran had 
submitted in connection with his claim to waive the recovery 
of the overpayment.  These notices and communications from 
the RO to the veteran informed the veteran of the applicable 
laws and regulations and of the evidence needed to 
substantiate his claim.  Having been informed of the 
applicable laws and regulations as well as the evidence 
needed, the veteran would not be prejudiced by issuance of a 
decision without affording him an opportunity to respond to 
the general provisions of the VCAA.  See Bernard, supra.  
Therefore, a remand under the VCAA is not necessary.

Therefore, the Board determines that recovery of the 
overpayment of VA benefits is precluded by the veteran's acts 
and conduct in this matter.


ORDER

A claim for a waiver of the recovery of the overpayment of 
$9,171 is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

